DETAILED ACTION
This is office action on the merits in response to the application filed on 12/29/2020. 
Claims 8, 15 and 20 have been cancelled by the applicant.
Claims 1-7, 9-14 and 16-19 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant asserts that the Yang does not teach encrypting license data including cost information and VM count, and track the cost information and VM count. The examiner does not suggest such teaching, the examiner asserts that Yang teaches a system using certain information to generate license key to license a bandwidth (i.e. product) and transmitting the license key to the user to decrypt the license key to get license data and activate bandwidth (i.e. decrypt license key for license data and activate product).
The applicant further asserts that Kotani does not teach retrieve cost information, and track and manage expense associate with the product. The examiner respectfully disagrees. Yang teaches a system to encrypting certain information in a license key for the user to activation product. Kotani teaches a system to encrypting product and price information for the other device for authentication and further use the information to establish orders (i.e. track and manage expense)[0017][0099]-[0100]. The claim as recited, generally describes a process of encrypting cost information and VM count to generate a license key, sending the license key to the user, so the user could activate a product with the license key and track the cost 
The applicant further asserts that Tanaka does not teach encrypting VM count. The examiner respectfully disagrees. Tanaka teaches a system to include license count in the license information in order to properly issue licenses. Even though Tanaka does not explicitly teach generating a license key. In addition, VM count is a piece of data that is encrypted and transmitted but not further used and does not affect the recited function(s) and/or step(s).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-14 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, 9 and 16 recites the limitation "licensing key" in.  There is insufficient antecedent basis for this limitation in the claim. All dependent claims are rejected as they depend on the above claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, 9, 12-13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0069206 A1; hereinafter, "Yang"), and further in view of Kotani (US 2004/0139316 A1; hereinafter, "Kotani") and Tanaka et al. (US 20040254888 A1; hereinafter, "Tanaka").
With respect to claim 1, 9 and 16:
Yang teaches a system, comprising:
A server comprising: a processor; and memory coupled to the processor, wherein the memory is configured to provide the processor with instruction that cause the processor to. (See at least Fig. 5)
generate a license key used to activate the product by encrypting the license data […]. (The implementation can be based on a multiplexer/splicer (e.g., BNP, DBM, USM, or MVP) with a rate shaping capability. The license generator can be implemented using a web server to allow the service provider (user) to enter a desired bandwidth, type of license and rate shaping device identifier (ID). The rate shaping device ID can be, for example, a compact flash serial number or other unique ID for the device. The license server can generate a unique license key based on the above information using MD5 or another suitable encryption method. See at least Paragraph [0011])
a client device to receive the license key and […] to activate the product from the server, wherein the client device comprises a processor that executes a management tool to retrieve the license data by decrypting the license key using […] when the licensing key is inputted into the management tool.(The generated license can sent to a rate-shaping device via a graphical user interface (GUI), Simple Network Management Protocol (SNMP) or other supported protocol. The device can decrypt the license to determine the total amount of licensed bandwidth. See at least Paragraph [0011])
Yang does not teach the following limitations, however, Kotani teaches: 
using an encryption key. (An electronic certificate issued by a second authentication apparatus and information encrypted with a secret key issued by the second 
receive decryption key. (The first authentication apparatus acquires the public key of the second authentication apparatus and the public key of the information processing apparatus so as to decrypt the encrypted information. See at least Abstract and Paragraph [0017]). 
retrieve the licensing cost information associated with the product from the license data upon decrypting […]; and track and manage an expense associated with the product using the retrieved licensing cost information. (Information processing apparatus further comprises means for receiving information relating to transactions, including product information or price information. The environment information authenticating means is constructed to read an environment condition related to a class corresponding to the transmitted product information or price information from the environment information database and judge whether or not the environment condition is proper. As shown in FIG. 6, the information about products, number, and prices is displayed on the display unit 14. The customer selects a product and number to be ordered on the screen of the display unit 14 by operating the input unit 13. When the product is selected, the CPU 11 executes the Java script that was transmitted together with the cHTML file, and calculates and displays the total price. See at least Paragraph [0017] [0099]-[0100]). 
It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yang with the technique of encrypting data with session key, acquiring public key and using price information to judge condition as 
Yang does not teach the following limitations, however, Tanaka teaches:
license data comprising a virtual machine count associated with a license. (The server then issues, to the clients, license information for permitting installation of the software to the apparatuses corresponding to the pieces of received identification information. This makes it possible to efficiently issue license information of software. The user has already designated a license count of software and acquired a license access number (LA#) online or off line. The license information issuing server 102 is holding the license access number (LA#) and the license count in correspondence with each other. In the flowchart of FIG. 7, the flow is started as the processing in step S703, and an issued license count (the registered device count 605 in FIG. 6) is acquired in step S801. See at least Abstract, Paragraph [0032], [0049] and Fig. 6). 
Note: In addition with respect to “virtual machine count” this is nonfunctional descriptive material as it only describes the data that is contained in the license data, while the data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yang with the technique of using one license (license information) to install software on multiple devices by utilizing license count as disclosed by Tanaka to improve the efficiency of issuing license of software. 

Claim 16, a non-transitory computer-readable storage medium with the same scope as claim 1, is rejected.
In further reference to claim 1, the claimed expression of “to receive the license key and a decryption key to activate …” and “to retrieve the license date … retrieve the licensing cost … and track and manage …” are representative of intended use of the client device and/or management tool.
With respect to claim 5, 12 and 18:
Yang further teaches wherein the processor of the server is to: provide, via a network, the license key to at least one client device licensed to activate the product. (The generated license can sent to a rate-shaping device via a graphical user interface (GUI), Simple Network Management Protocol (SNMP) or other supported protocol. The device can decrypt the license to determine the total amount of licensed bandwidth. See at least Paragraph [0011])
Claim 12, a method with the same scope as claim 5, is rejected.
Claim 18, a non-transitory computer-readable storage medium with the same scope as claim 5, is rejected.
With respect to claim 6, 13 and 19:
Yang further teaches wherein the license data comprises information that is used to authenticate license for the product. (The device can decrypt the license to determine the total amount of licensed bandwidth. See at least Paragraph [0011])
Claim 13, a method with the same scope as claim 6, is rejected.
.
Claim 2, 4, 7, 10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0069206 A1; hereinafter, "Yang"), and further in view of Kotani (US 2004/0139316 A1; hereinafter, "Kotani")and Tanaka (US 20040254888 A1; hereinafter, "Tanaka"), and further in view of Berson et al. (US 6,754,821 B1; hereinafter, "Berson").
With respect to claim 2, 10 and 17:
Yang in view of Kotani and Tanaka does not teach wherein the encryption key and the decryption key are generated in conformance with asymmetric encryption techniques, in which the license key comprises the license data signed by the encryption key and verifiable by the decryption key. However, Berson teaches wherein the encryption key and the decryption key are generated in conformance with asymmetric encryption techniques, in which the license key comprises the license data signed by the encryption key and verifiable by the decryption key.(In a public key encryption scheme (also known as an asymmetric encryption scheme), cryptographic keys occur in pairs: one of the pair is a private key that is kept confidential, and the other of the pair is a public key that can be made available to anyone. When data is encrypted using one of the keys (either the public key or the private key), the other key must be used to decrypt the data. For example, resource A encrypts data using a private asymmetric cryptographic key belonging to A. Resource A makes the corresponding public asymmetric cryptographic key available publicly. The only key that can properly decrypt the data is the public key corresponding to the private key with which the data was encrypted. When resource B receives the data, it uses resource A's public key to decrypt the data. See at least Col 1. Line 
Claim 10, a method with the same scope as claim 2, is rejected.
Claim 17, a non-transitory computer-readable storage medium with the same scope as claim 2, is rejected.
With respect to claim 4:
Yang in view of Kotani and Tanaka does not teach wherein the encryption key is a private key and the decryption key is a public key. However, Berson teaches wherein the encryption key is a private key and the decryption key is a public key.(In a public key encryption scheme (also known as an asymmetric encryption scheme), cryptographic keys occur in pairs: one of the pair is a private key that is kept confidential, and the other of the pair is a public key that can be made available to anyone. When data is encrypted using one of the keys (either the public key or the private key), the other key must be used to decrypt the data. For example, resource A encrypts data using a private asymmetric cryptographic key belonging to A. Resource A makes the corresponding public asymmetric cryptographic key available publicly. The only key that can properly decrypt the data is the public key corresponding to the private key with which the data was encrypted. When resource B receives the data, it uses resource A's public key to decrypt 
With respect to claim 7 and 14:
Yang in view of Kotani and Tanaka does not teach wherein providing the decryption key comprises publishing the decryption key for use by the client device to verify the license key. However, Berson teaches wherein providing the decryption key comprises publishing the decryption key for use by the client device to verify the license key.(In a public key encryption scheme (also known as an asymmetric encryption scheme), cryptographic keys occur in pairs: one of the pair is a private key that is kept confidential, and the other of the pair is a public key that can be made available to anyone. See at least Col 1. Line 32-36). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yang in view of Kotani and Tanaka with the technique of using asymmetric encryption scheme as disclosed by Berson to improve the functionality of the system. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into a similar invention.
Claim 14, a method with the same scope as claim 7, is rejected.
Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0069206 A1; hereinafter, "Yang"), further in view of Kotani (US 2004/0139316 A1; hereinafter, "Kotani")and Tanaka (US 20040254888 A1; hereinafter, "Tanaka"), and Berson et al. (US 6,754,821 B1; hereinafter, "Berson"), and further in view of Hu et al. (US 2007/0124201 A1; hereinafter, "Hu").

With respect to claim 3 and 11:
Yang in view of Kotani and Tanaka and Berson teaches all the limitation in claim 2. Yang in view of Kotani and Berson does not teach wherein the processor of the server is to generate multiple license keys for multiple products using the same encryption key and the decryption key. However, Hu teaches wherein the license key generator is to generate multiple license keys for multiple products using the same encryption key and the decryption key.(In various embodiments, a single key seed 1205 along with different key IDs 1210 can be used to generate unique license keys 1215. Further, in various embodiments, a different key seed 1205 can be used for digital content received from different sources. For example, all songs from Sony Music can use the same key seed 1205, and songs from EMI Records can use a different key seed 1205. See at least Paragraph [0110]). It have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yang in view of Kotani and Tanaka and Berson with the technique of using single key seed to generate multiple license keys as disclosed by Hu to improve the functionality of the system. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into a similar invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.X./Examiner, Art Unit 3685     

/STEVEN S KIM/Primary Examiner, Art Unit 3685